FILED
                           NOT FOR PUBLICATION                               APR 09 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10272

             Plaintiff - Appellee,               D.C. No. 4:09-cr-00005-CKJ-JJM-
                                                 1
  v.

JAVIER SARABIA,                                  MEMORANDUM *

             Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                           Submitted February 3, 2010 **
                             San Francisco, California

Before: HUG, BEEZER and HALL, Circuit Judges.

       Defendant-appellant Javier Sarabia (“Sarabia”) appeals from a final

judgment convicting him of one count of illegal re-entry after deportation in

violation of 8 U.S.C. § 1326, as enhanced by 8 U.S.C. § 1326(b)(1). Sarabia


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pleaded guilty to the crime without a plea agreement, and the district court

sentenced him to 24 months imprisonment. We have jurisdiction over this appeal

pursuant to 28 U.S.C. § 1291, and we affirm.

      The facts of this case are known to the parties. We do not repeat them.

                                           I

      We review the substantive reasonableness of a sentence for an abuse of

discretion. United States v. Autery, 555 F.3d 864, 871 (9th Cir. 2009).

                                           II

      The district court acted well within its discretion by sentencing Sarabia at

the bottom of the applicable advisory guidelines range. The record clearly shows

that, during the sentencing hearing, the district court considered Sarabia’s

individual circumstances and mitigating factors. The fact that the district court did

not expressly discuss every 18 U.S.C. § 3553(a) factor does not make the sentence

substantively unreasonable because a “district court need not tick off each of the

§ 3553(a) factors to show that it has considered them.” United States v. Carty, 520
F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2